Batchelder, J.,
concurring specially: I write separately to address the concerns raised in my dissenting opinion in the companion case, State v. Valenzuela, also decided today. There, I would have held that the defendants were entitled to a probable cause determination absent the fruits of the pen register search. If indeed the seizure of the property in that case was illegal, it may not here be subject to forfeiture. See Plymouth Sedan v. Pennsylvania, 380 U.S. 693 (1965) (contraband may not be forfeited if seized in violation of fourth amendment, since proceeding is penal and quasi-criminal in nature). Otherwise, I agree with the interpretation of RSA 318-B:17-b in this case.